DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Informality
With regarding the term “tangent” (e.g. par. [024]) the Examiner is confusing because he does not see any “tangent”.  Fig. 3 discloses the intersection of CL and Inclination (Broken line) but there’s no tangent.
Appropriate correction and/or explanation is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 5-6, what is meant converging state? The claim recites power supply connecting to battery to constitute an inspection circuit (A closed circuit), the voltage of power supply is the same voltage at the terminals of the battery.  What state is converging? Lines 8 through the rest, the Examiner is unclear the relationship of the voltage curve, the charge, the inclination and the times.  What is meant by “and the inclination of the tangent at the minimum inclination charge amount is assumed as a minimum inclination”? Does Applicant mean the charge reach a minimum level?  With regarding the phrase “when” in line 8, the Examiner is unclear whether limitations follow “when” is/are part of the claim.
	Claims 2-4 are rejected for being dependent to the rejected claim 1.
	For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0011504 A1) in view of Hotta (5,650,710).
	Regarding claim 1, Kim et al. discloses a method for inspecting an insulation property of a secondary battery, the method including: 5connecting an external DC power supply (Element 100) to the secondary battery charged with a predetermined initial charge amount to constitute an inspection circuit (Fig. 4); and evaluating the insulation property of the secondary battery based on a converging state of a power-supply current passing through the inspection circuit (S1520)(Fig. 15), wherein 10when a charge amount at which an inclination of a tangent to a charge amount (S1530)- battery voltage curve representing a relationship between the charge amount and a battery voltage of the secondary battery is smallest is assumed as a minimum- inclination charge amount (S1540), and the inclination of the tangent at the minimum- inclination charge amount is assumed as a minimum inclination (S1570).
	The only difference between Kim et al. and the claimed invention is that the claimed invention recites 15the initial charge amount is selected from a range of the charge amount in which the inclination is two or more times the minimum inclination, whereas Kim et al. does not disclose.
Regarding claims 2-4, Kim et al. does not disclose the step of selecting from a range of charge amount at certain level larger than minimum inclination charge amount.
	Hotta discloses apparatus for controlling a charging start time and charging period for a storage battery and further discloses the initial charge amount at predetermined to prevent battery from being self-discharge (Hotta’s abstract).
 	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to select certain amount of charge as taught by Hotta into the system of Kim et al. because selecting from a range of the charge amount involves only routine experiments.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

September 6, 2022